


EXHIBIT 10.1




EDUCATION MANAGEMENT CORPORATION
EXECUTIVE RESTRICTED STOCK UNIT AGREEMENT


THIS AGREEMENT (the “Agreement”), is made effective as of [__________], 20__
(the “Grant Date”), between Education Management Corporation, a Pennsylvania
corporation (the “Company”), and the Grantee set forth on the signature page
hereto (the “Grantee” and together with the Company, the “Parties”):
R E C I T A L S:
WHEREAS, the Company has adopted the Education Management Corporation 2012
Omnibus Long-Term Incentive Plan, as may be amended from time to time (the
“Plan”), which Plan is incorporated herein by reference and made a part of this
Agreement to the extent set forth in Section 14 below. Capitalized terms not
otherwise defined herein or by reference herein shall have the meanings given
thereto in the Plan; and
WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant Restricted Stock Units (“RSUs”) to the
Grantee pursuant to the Plan, the Employment Agreement between the Grantee and
the Company (the “Parties”) (the “Employment Agreement”), and the terms set
forth herein.
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the Parties agree as follows:
1.    Grant of Restricted Stock Units. The Company hereby grants to the Grantee,
as of the Grant Date specified above, the number of RSUs specified on the
signature page hereto. Each RSU corresponds to one share of Common Stock
(“Share”). Except as otherwise provided by the Plan, the Grantee agrees and
understands that nothing contained in this Agreement provides, or is intended to
provide, the Grantee with any protection against potential future dilution of
the Grantee’s interest in the Company for any reason, and no adjustments shall
be made for dividends in cash or other property, distributions or other rights
in respect of the Shares underlying the RSUs, except as otherwise specifically
provided for in the Plan or this Agreement. The grant of RSUs contained herein
is conditioned on the Grantee’s acceptance of the provisions set forth in this
Agreement within 60 days after the Agreement is presented to the Grantee for
review.
2.    Vesting.
(a)Subject solely to the provisions of Sections 2(b), 2(c) and 2(d) below and
Section 14 of the Plan, the RSUs shall vest on each anniversary of the Grant
Date (beginning on the first anniversary of the Grant Date) with respect to an
aggregate of twenty-five percent (25%) of the RSUs originally subject to this
Agreement; provided that the Grantee is employed by the Company as of each such
vesting date. Notwithstanding the foregoing, the Committee may, in its
discretion, accelerate vesting of RSUs subject to the terms and restrictions of
the Plan.
(b)Notwithstanding the foregoing, one hundred percent (100%) of the RSUs shall
become vested immediately prior to, but subject to the consummation of, a Change
in Control.




--------------------------------------------------------------------------------




(c)    If the Grantee’s Service is terminated by the Company without Cause or by
the Grantee for Good Reason (as defined in the Employment Agreement),
twenty-five percent (25%) of the RSUs shall vest on the date of termination, and
the remaining then-unvested RSUs (if any) shall be forfeited.
(d)    If the Grantee’s Service is terminated for any reason other than as
specified in (c) above, including, without limitation, due to death, Disability,
termination by the Company for Cause or by the Grantee without Good Reason, all
of the Grantee’s then-unvested RSUs shall be forfeited.
3.    Dividend Equivalent Rights. If a regular cash dividend is declared on
Shares at a time when unissued Shares are subject to this Agreement, then the
number of Shares at that time subject to this Agreement will automatically be
increased by an amount determined in accordance with the following formula,
rounded down to the nearest whole share:
X = (A x B)/C, where
X    =    the additional number of Shares which will become subject to this
Agreement by reason of the cash dividend;
A    =    the number of unissued Shares subject to this Agreement as of the
record date for such dividend;
B    =    the per Share amount of the cash dividend; and
C    =    the closing selling price per Share on The Nasdaq Global Select Market
on the payment date of such dividend.
The additional Shares resulting from such calculation will be subject to the
same terms and conditions (including, without limitation, any applicable vesting
requirements and forfeiture provisions) as the unissued Shares to which they
relate under the Agreement.
4.    Delivery of Shares.
(a)    The Grantee shall receive the number of Shares that correspond to the
number of RSUs that have become vested, as follows:
(i)     In the case of any RSUs that vest in accordance with Section 2(a) above,
the number of Shares that correspond to the number of RSUs that have become
vested shall be delivered to the Grantee within sixty (60) days following the
applicable vesting date.
(ii)     In the case of any RSUs that vest in accordance with Section 2(b)
above, the number of Shares that correspond to the number of RSUs that have
become vested shall be delivered to the Grantee immediately prior to the Change
in Control.
(iii)    In the case of any RSUs that vest in accordance with Section 2(c)
above, the number of Shares that correspond to the number of RSUs that have
become vested shall be delivered within sixty (60) days following the Grantee’s
termination of Service.
(b)    Notwithstanding any other provision of the Plan or this Agreement to the
contrary, Shares may not be delivered upon the vesting of RSUs prior to the
completion of any registration or qualification of the RSUs or the Shares under
applicable state and Federal securities or other laws, or




--------------------------------------------------------------------------------




under any ruling or regulation of any governmental body or national securities
exchange (collectively, the “Legal Requirements”) that the Committee shall in
its sole discretion determine to be necessary or advisable, unless an exemption
to such registration or qualification is available and satisfied. The Committee
may establish additional procedures as it deems necessary or desirable in
connection with the issuance of any Shares upon vesting of RSUs to comply with
any Legal Requirements.
(c)    All Shares delivered upon vesting of RSUs shall, when delivered, (i) be
duly authorized, validly issued, fully paid and nonassessable, (ii) be
registered for sale, and for resale, under U.S. state and federal securities
laws to the extent that other Shares issued under the Plan are then so
registered or qualified and (iii) be listed, or otherwise qualified, for trading
on any securities exchange or securities market on which other Shares issued
under the Plan of the same class are then listed or qualified.
5.    Transactions. The RSUs granted under this Agreement shall be subject to
the provisions of Section 15.1.2 of the Plan in the event of a Transaction.
6.    Taxes.
(a)    If (i) the aggregate of all amounts and benefits due to the Grantee under
this Agreement or under any other Company plan, program, agreement or
arrangement would, if received by the Grantee in full and valued under Section
280G of the Code, constitute “parachute payments” as defined in and under
Section 280G of the Code (collectively, “280G Benefits”), and if (ii) such
aggregate 280G Benefits would, if reduced by all federal, state and local taxes
applicable thereto, including the excise tax imposed pursuant to Section 4999 of
the Code, be less than the amount the Grantee would receive, after all taxes, if
the Grantee received aggregate 280G Benefits equal (as valued under Section 280G
of the Code) to only three times the Grantee’s “base amount” as defined in and
under Section 280G of the Code, less $1.00, then (iii) such 280G Benefits
payable in cash, and/or such benefits under performance-vesting options, if any,
in either case as the Grantee shall select shall (to the extent that the
reduction of such 280G Benefits can achieve the intended result) be reduced or
eliminated to the extent necessary so that the aggregate 280G Benefits received
by the Grantee will not constitute “excess parachute payments” under Section
280G of the Code. The determinations with respect to this Section 6(a) shall be
made by an independent auditor (the “Auditor”) paid by the Company. The Auditor
shall be the Company’s regular independent auditor.
(b)    It is possible that after the determinations and selections made pursuant
to Section 6(a) the Grantee will receive 280G Benefits that are, in the
aggregate, either more or less than the amount provided under Section 6(a)
(hereafter referred to as an “Excess Payment” or “Underpayment,” respectively).
If it is established, pursuant to a final determination of a court or an
Internal Revenue Service proceeding that has been finally and conclusively
resolved, that an Excess Payment has been made, then the Grantee shall promptly
pay an amount equal to the Excess Payment to the Company, together with interest
on such amount at the applicable federal rate (as defined in and under Section
1274(d) of the Code) from the date of the Grantee’s receipt of such Excess
Payment until the date of such payment; provided, however, that the amount of
the Excess Payment to be repaid by the Grantee will be reduced to the extent
that the Auditor determines that any portion of the Excess Payment to be repaid
will not be offset by a corresponding reduction in any applicable excise tax
payable by the Grantee under Section 4999 of the Code by reason of such
repayment of the Excess Payment. In the event that it is determined (x) by a
court or (y) by the Auditor upon request by the Company or the Grantee, that an
Underpayment has occurred, the Company shall promptly pay an amount equal to the
Underpayment to the Grantee, together with interest on such amount at the
applicable federal rate from the date such amount would have been paid to the
Grantee had the provisions of Section 6(a) not been applied until the




--------------------------------------------------------------------------------




date of such payment and such payment will be deemed to have been made in
accordance with the requirements of Treasury Regulation Section 1.409A-3(g) to
the extent that Section 409A of the Code would be applicable.
7.    No Right to Continued Employment. The granting of RSUs evidenced hereby
and this Agreement shall impose no obligation on the Company or any Affiliate to
continue the Service of the Grantee and shall not lessen or affect the Company’s
or its Affiliates’ right to terminate the Service of the Grantee.
8.    Legend on Certificates. The certificates representing the Shares delivered
upon vesting of RSUs shall be subject to such stop transfer orders and other
restrictions as the Committee may reasonably deem advisable under the Plan or
the rules, regulations, and other requirements of the Securities and Exchange
Commission, any stock exchange upon which such Shares are listed, and any
applicable Federal or state laws, and the Committee may cause a legend or
legends to be put on any such certificates to make appropriate reference to such
restrictions, provided, however, that any such legends shall be removed,
promptly upon the Grantee’s reasonable written request, to the extent that the
grounds that supported requiring the legend no longer apply.
9.    Transferability. The RSUs may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Grantee.
10.    Withholding of Taxes. The Company shall have the power and the right to
withhold or deduct from other compensation, or require the Grantee to remit to
the Company, an amount sufficient to satisfy any federal, state, local and
foreign taxes of any kind (including, but not limited to, the Grantee’s FICA
obligations) which the Company, in its sole discretion, deems necessary to be
withheld or remitted to comply with the Code and/or any other applicable law,
rule or regulation with respect to the RSUs and, if the Grantee fails to do so,
the Company may otherwise refuse to issue or transfer any Shares required to be
issued pursuant to this Agreement. Withholding of taxes shall be effected as set
forth in Section 17.3 of the Plan. Subject to the foregoing, the Grantee shall
be solely responsible for the payment of all taxes relating to the payment or
provision of any amounts or benefits hereunder. All amounts and benefits due to
the Grantee under this Agreement are subject to Section 7 of the Employment
Agreement.
11.    Securities Laws. In connection with the acquisition of any Shares upon
the vesting of RSUs, the Grantee will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with any Legal Requirements or with this Agreement.
12.    Notices. Any notice necessary under this Agreement shall be addressed to
the Company in care of its Secretary at the principal executive office of the
Company and to the Grantee at the address appearing in the personnel records of
the Company for the Grantee or to either party hereto at such other address as
either party may hereafter designate in writing to the other. Any such notice
shall be deemed effective upon receipt thereof by the addressee.
13.    Choice of Law. This Agreement shall be governed by and construed in
accordance with its express terms, and otherwise in accordance with the laws of
the State of New York without giving effect to the principles of conflicts of
law, provided that the provisions set forth herein that are required to be
governed by the Pennsylvania Business Corporation Law of 1988, as amended, shall
be governed by the Pennsylvania Business Corporation Law of 1988, as amended.




--------------------------------------------------------------------------------




14.    RSUs Subject to Plan. By entering into this Agreement, the Grantee agrees
and acknowledges that the Grantee has received and read a copy of the Plan. The
grant of RSUs made hereunder is subject to the Plan to the extent that the Plan
is not inconsistent with this Agreement. The terms and provisions of the Plan,
as it may be amended from time to time, are hereby incorporated herein by
reference. In the event of any inconsistency between (x) any term or provision
of this Agreement or any other Company Arrangement (as defined in the Employment
Agreement), other than the Employment Agreement, and (y) any term or provision
of the Plan, the terms and provisions of the Plan will govern and prevail.
15.    Electronic Signature; Multiple Counterparts. This Agreement may be signed
by the Parties through an electronic acknowledgment of the terms and conditions
set forth herein and may also be signed in counterparts, each of which shall be
an original, with the same effect as if the signatures thereto and hereto were
upon the same instrument. The Company may sign the Agreement electronically
prior to distribution to the Grantee. Signatures delivered by facsimile or other
electronic means approved or recognized by the Committee shall be effective for
all purposes.
16    Section 409A of the Code. The grant of RSUs made under this Agreement is
intended to comply with the applicable requirements of Section 409A of the Code,
or an exception, and shall be limited, construed and interpreted in accordance
with such intent. To the extent that any provision of this Agreement would cause
a conflict with the requirements of Section 409A of the Code or an exception, or
would cause the administration of the RSUs to fail to satisfy the requirements
of Section 409A of the Code, if applicable, such provision shall be deemed null
and void to the extent permitted by applicable law. Notwithstanding anything in
this Agreement to the contrary, to the extent that the RSUs are subject to
Section 409A of the Code, (a) all distributions to be made upon a termination of
Service pursuant to this Agreement may only be made upon a “separation from
service” under Section 409A of the Code; (b) the Grantee may not designate,
directly or indirectly, the calendar year of a payment; (c) no distributions
shall be made except upon a specified date or upon a separation from service or
otherwise in accordance with Section 409A of the Code; (d) if a Change in
Control occurs that does not constitute a “change in control event” under
Section 409A of the Code, distribution shall only be made upon a specified date
or another event permitted by Section 409A of the Code as provided in this
Agreement; and (e) if the Grantee is a “specified employee” under Section 409A
of the Code, distributions under this Agreement upon a separation from service
will be delayed for six (6) months after the Grantee’s separation from service,
if and as required by Section 409A of the Code, and if the Grantee dies during
the six (6) month delay period, the amounts delayed on account of Section 409A
of the Code shall be paid within sixty (60) days after the date of the Grantee’s
death. Each payment under this Agreement shall be a separate payment for
purposes of Section 409A of the Code. Notwithstanding the foregoing, the Company
makes no representations that the payments provided under this Agreement comply
with Section 409A of the Code and in no event shall the Company be liable for
all or any portion of any taxes, penalties, interest or other expenses that may
be incurred by the Grantee on account of non-compliance with Section 409A of the
Code.


[signature page follows]














--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Executive Restricted Stock
Unit Agreement, effective as of the Grant Date.
EDUCATION MANAGEMENT CORPORATION
By:    
Name:    
Title:    


Agreed and acknowledged as
of the date first above written:
_________________________________
[Grantee’s name]




Number of RSUs awarded: __________


Grant Date: ______________, 20_




